Title: To Thomas Jefferson from Thomas Rodney, 20 February 1803
From: Rodney, Thomas
To: Jefferson, Thomas


          
            Dear Sir
            Dover February 20th. 1803.
          
          Being distant from the seat of government, and unacquainted with the business of the Cabinet, it is with reluctance that I Take the Liberty of Troubling you with this letter, or of advising any thing respecting public appointments in any case, but on the present Occasion have been prevailed on by a number of leading Republicans to write a few lines respecting the Collectorship of the Port of Wilmington in this State—about which there appears to be considerable adgitation at this time—Yet being unacquainted with the official conduct of the present Collector I can Say nothing on that head—but can assure the government that So far as I have heard the Sentiments of the Republicans of this State, they are Unanimous in disiring that the present Officer Should be removed—but they are Not Equally Unanimous in pointing out a Successor, however I believe a Majority of them are in favor of Col. Nehemiah Tilton (brother of the Doctor) who is Considered as a firm Republican, and a Steadfast friend of the Present administration, and a person Who has held Several respectable offices in this State—But without Saying any thing more on this Occasion I Submit it to your own wisdom and better information to do what you May think best and beg leave to Conclude with assurances of My verry high respect and Esteem.
          Your Most Obedient
          
            Thomas Rodney
          
        